DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,566,160 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of US 10,566,160 B2.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7/11/14-16/18/20/22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In claims 5/11/14/18/20/22, the limitations “said threshold strength of said magnetic field” [claims 5/11/14/18/20], and “the magnetic field generated by said threshold current triggers said triggering mechanism” [claim 22] Lack antecedent basis. Further, the limitations “determined by the distance of said passive trigger switch from one or more of said internal components” [claim 5], “determined by the/a distance of said passive trigger switch from a portion of said at least one core structure” [claims 11/18], “determined by a distance of said passive trigger switch from at least one of said power terminals” [claim 14] and “determined by a thickness of said non-magnetic spacer portion” [claim 20] are vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which they refer, thereby rendering the definition of the subject-matter of said claims unclear. Such statements attempt to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1/12/19/21/23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Gilbert et al. FR 2741994 A1 [Gilbert].
Regarding claims 1/12/19/21/23, Gilbert teaches an electrical switching device [1], comprising: a housing [see the housing of element 1]; internal components within said housing [see the components inside element 1, fig. 1], said internal components configured to change said switching device between a first and second state [when the control current Ic is interrupted inside the coil 6, the plunger core 7, and thus the first rod 8, are returned inside the barrel 5 by the restoring force of the spring 11 to said plunger core 7 abuts the second end 5b of said barrel 5. It follows that the movable contact 10 is detached from the terminals 12 of the circuit 2, which is thus open, interrupting the circulation of the traction current It. But, in the event of a short circuit in the closed circuit 2, the latter may be traversed by a very high intensity which will melt the movable contact 10 and weld it on the terminals 12, thus preventing any subsequent opening operation of said circuit 2 with the risks mentioned above, see the attached machine translation]; pyrotechnic feature [16/17] configured to interact with said internal components to transition said switching device from one of said first and second states to the other of said first and second states when said pyrotechnic feature is activated [Such a triggering device 19 comprises a circuit connecting in series detonators of the protection system, a triggering power common to the circuit connected in series, and a system for detecting collisions detecting any potential collision .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4/6/8-10/13/15/17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. FR 2741994 Al [Gilbert] as applied to claim 1 above, and further in view of Filiputti et al. US 2010/0089739 Al [Filiputti].
Regarding claims 2-4/6/13/15, Gilbert discloses the claimed invention except for the passive trigger switch is being a reed switch, a printed circuit board (PCB), said passive trigger switch is connected to the PCB, and said PCB comprises a plurality of passive trigger switch mounting features. 
Filiputti teaches a reed switch [paragraph 28], a printed circuit board (PCB) [substrate S, paragraph 29], said passive trigger switch is connected to the PCB [fig. 4], and said PCB comprises a plurality of passive trigger switch mounting features [fig. 4 shows mounting features 22a/22b/23a/23b; see 23’, fig. 9],
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the relay of Gilbert with the reed switch of Filiputti ... such a modification would increase the accuracy which aids in the overall performance. 
Regarding claim 8, Gilbert teaches the electrical switching device of claim 4
Regarding claim 9, Gilbert teaches the electrical switching device of claim 8, wherein said core structure comprises a ferrous material [inherent property for the nut to be made of ferrous material].  
Regarding claims 10/17, Gilbert teaches saidcore structure [see the nut of element 12, fig. 2] at least partially surrounds at least one of said power terminals [see the nut of element 12, fig. 2].  
Response to Arguments
Applicant’s arguments, see the claims filed on 03/18/2021 and Remarks, page 8, filed 03/18/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Allowable Subject Matter
Claims 7 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
 	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/21/2021 and 04/14/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837